DETAILED ACTION
	In application filed on 12/10/2018, Claims 1 and 3-26 are pending. Claims 1 and 3-12 are considered in the current office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2021 has been entered.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 13-26 directed to inventions non-elected without traverse.  Accordingly, claims 13-26 have been cancelled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2018 and 03/20/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see Page 12, filed on 10/29/2021, with respect to the 35 U.S.C. §103 rejections on Claims 1, 3-5, 8 and 11-12 have been fully considered and are persuasive. 
Applicant argues:
(It appears to the Applicant that reciting that the pipette tube has a first electrode "as a volume measuring electrode of a measuring capacitor" is merely being considered as an intended use and is therefore not being given any patentable weight (i.e., is not taken into account for determining the patentability of a device claim). The Office suggests including further distinguishing structural features. Therefore, the Applicant has structurally limited device claim 1 as follows with the help of the connections to an external measuring unit, with the intention that (functional) features related to the intended purpose/use are taken into account by the Office as distinguishing features:…
It is respectfully submitted that these features are not taught or suggested by Mann and that Kitajima, Blumentritt and Baker do not supply the missing features. That is, Mann in view of Kitajima, Blumentritt and Baker fails to teach or suggest the presently claimed invention)

Therefore, the rejections on the dependent claims have been withdrawn by virtue of dependency on independent Claim 1. 

Reasons for Allowance
Claims 1 and 3-12 are allowed. 

The following is an examiner's statement of reasons for allowance:

Claims 1 and 3-12 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record alone or in combination disclose or suggest the limitations found within the independent claim 1 as a whole disclose the combination of steps of independent Claim 1 limitations. 

The closest prior art, Mann et al. [US006551558B1]  teaches pipette tip (1) [Fig. 7, ref. 5a; Col 9, lines 3-5, ‘tip of cannula’; Abstract] for connection [Fig.7, as structurally arranged] to a pipette tube (2) [Fig. 1, 7, ref. 5; ‘cannula’] of a pipetting device (3) [Fig. 1, ref. 1], comprising: 
an elongated tube [Fig. 1, ref. 5; ‘cannula’; Fig. 7, ref. 5a; Col. 9, lines 3-5, ‘tip of cannula’] forming a pipette body (4) [Fig. 1, 7, ref. 5; ‘structure (body) of cannula’] having at one first end thereof an opening (5) [ Col. 13, lines 1-7; ‘opening in the vicinity of needle (tip) 5a]  for aspirating and/or dispensing liquids and being adapted at the other end thereof for connection to the pipette tube (2) [Fig. 1, 7, ref. 5; ‘cannula’]. This limitation is interpreted as a method of intended use given patentable weight to the Please see MPEP 2114(II) for further details; 
wherein the pipette tip (1)  [Fig. 7, ref. 5a; Col.9, lines 3-5, ‘tip of cannula’] comprises a first electrode (7) [Col. 2, lines 26-30; ‘metal or metallized structure (body) of cannula’; Col. 9, lines 28-32; Fig. 3, ref. 18, 19 and 20  ‘coaxial electrode configuration’] as volume measuring electrode  of a measuring capacitor [ Col. 9, lines 6-8  ‘signal electrode of a capacitive liquid level detector to detect immersion of the cannula (5) into an analysis liquid’] , and a second electrode (10) [Fig. 3, ref. 10, 11 extending to refs. 14, 15 ;Col.9, lines 6-9; Col. 10, lines 5-13] as immersion detection electrode [Col.1, lines 6-13 ; capacitive liquid level detector for detecting the dipping] wherein the first electrode (7) [Col. 2, lines 26-30; ‘metal or metallized structure (body) of cannula’; Col. 9, lines 28-32; Fig. 3, ref. 18, 19 and 20  ‘coaxial electrode configuration’] is disposed on an outer surface [Fig. 3, as structurally arranged on the body of the cannula] of the pipette body (4) [ Fig. 3,ref. 5 ‘liquid transfer cannula] or is embedded in the pipette body (4), 
the second electrode (10)  [Fig. 3, ref. 10, 11 extending to refs. 14, 15 ; Col.9, lines 6-9; Col. 10, lines 5-13] is disposed at least partially on an inner surface [as structurally arranged ; Fig. 3] of the pipette body(4) [Fig. 1,3, 7, ref. 5; ‘structure (body) of cannula’] wherein the first electrode (7)  [Col. 2, lines 26-30; ‘metal or metallized structure (body) of cannula’; Col. 9, lines 28-32; Fig. 3, ref. 18,19 and 20 ‘coaxial electrode configuration’; Fig. 2, ref. 10, Col.9, lines 6-9] and second electrode (10) [Fig. 3, ref. 10, 11, extending to refs. 14, 15 ; Col.9, lines 6-9; Col. 10, lines 5-13]  are or is embedded in the pipette body (4)” is interpreted as optional. 

However, Mann et al. [US006551558B1] does not teach or fairly suggests the combination and steps of the limitation:
and wherein the first electrode (7) does not extend to the opening (5) at the first end and in particular is spaced from this opening (5), and  
wherein the first electrode (7) and second electrode (10) are adapted to be connected to a measuring unit (11) for determining a volume of a sample liquid (6) contained in the pipette tip (1), as a function of a measured capacitance of a measuring capacitor which is formed by the first electrode (7) and at least a part of a sample liquid (6) contained in the pipette tip (1) as a counter electrode, and for detecting immersion of the pipette tip (I) into the sample liquid (6) by means of the second electrode (10).


The references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning.
The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is 571-272-1678.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797       

/JENNIFER WECKER/           Primary Examiner, Art Unit 1797